Citation Nr: 1645089	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-08 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for posttraumatic stress disorder posttraumatic stress disorder (PTSD) (previously evaluated as schizophrenic reaction, schizo-affective type).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from September 1968 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted.  

Outstanding VA Records

The Veteran's representative, in an October 2016 brief, indicated that there were further VA medical records available in this case.  The Board notes that the latest available VA medical records in the claims file are from August 2010.  Accordingly, upon remand, all outstanding VA medical records, including those prior to and since August 2010 should be obtained.  

Furthermore, the Veteran submitted a May 2010 statement from his psychologist at the VA Vet Center.  Those Vet Center records also appear pertinent and should be obtained.  

SSA Records

According to a November 2010 inquiry by RO, it appears that the Veteran was denied Social Security Administration (SSA) benefits.  Upon remand, the RO should attempt to obtain any records from that agency.  
VA Examination

The claim must also be remanded to obtain a new VA examination to further evaluate the ongoing severity of the Veteran's disability.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v.  Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records and Vet Center records, including, but not limited to those prior to and since August 2010.  The request should include non-electronic and/or archived paper records.  

2.  Attempt to obtain all records pertinent to the Veteran's application(s) for SSA disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

3.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing all development set forth in paragraphs 1-3 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected psychiatric condition.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's psychiatric condition.  In doing so, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

A complete rationale or explanation should be provided for any opinions reached.

5.  After completing all actions set forth in paragraphs 1-4, plus any further action needed as a consequence of the development completed in paragraphs 1-4 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

